5 So. 3d 733 (2009)
Robert J. FRANCOIS, Appellant,
v.
STATE of Florida, Appellee.
No. 1D07-3283.
District Court of Appeal of Florida, First District.
February 24, 2009.
Robert J. Francois, pro se, Appellant.
Bill McCollum, Attorney General, and Anne C. Conley, Assistant Attorney General, Tallahassee, for Appellee.
PER CURIAM.
This appeal is treated as a petition for writ of prohibition and is denied.
This court issued an order directing appellant to show cause, pursuant to State v. Spencer, 751 So. 2d 47 (Fla.1999), why he should not be barred from further challenging his conviction in Columbia County *734 Circuit Court Case Number 99-637-CF, unless he were represented by counsel. We conclude from our review that appellant's repetitive attacks on his conviction are an abuse of the legal process that has had and will have an adverse effect upon this court's limited resources if the attacks are allowed to continue. Accordingly, we prohibit appellant from filing any further pro se pleadings in this court challenging his conviction in Columbia County Circuit Court Case Number 99-637-CF, regardless of the remedy sought or theory raised, unless he is represented in such proceeding by a member in good standing of The Florida Bar. We further direct the clerk of this court not to accept any additional pro se filings in this case from appellant.
HAWKES, C.J., BARFIELD, and DAVIS, JJ., concur.